Title: To Benjamin Franklin from O’Gorman, 4 February 1782
From: O’Gorman, Thomas, chevalier
To: Franklin, Benjamin


Sir
Paris ce 4 fevrier 1782
On my return from Versailles late last night I learned at my Lodgings that your Excellency did me the honour to call thither on friday evening last. I was unhappy not to have been at home to receive you. I had the honour to write to your Excellency on friday morning before my departure for Versailles, and went this morning to the Merchants of Nantes to express to them once more your desire of confering with them. They assured me they would wait on your Excellency on Thuresday next in the fore noon.
My Protectors at Court, and particularly the Count de Vergennes, have made a bold Push with the Minister of the Marine departement to procure me one of the Consulships in America. Those of Philadelphia and Boston are already named to: That of Charlestown Comprehending Mariland, Virginia, the two Carolinas & Georgia is as yet vacant, and upon the point of being decided in favour of Somebody, I hope of me.
You go to Court to morrow, and I flatter my Self that your Excellency will be kind enough to express to the Count de Vergennes, my avowed protector, and Even to the Marquis de Castries the particular utility I would be of to the United States as well as to the mother Country (I mean france) in them parts, and the Pleasure it would give them to possess me there rather than a french Gentleman that has no knowledge of the different idioms of the Country, nor any Connexions in them Regions. In short your Excellency will be pleased to express whatever your friendship for and knowledge of me shall dictate to you. I employ every interest that possibly I can to Succeed in the districts of Mariland, Virginia and the Carolinas, which fall intirely under my plan, and I hope you’l favour that plan with as much dilicacy as is consistant with your Excellency.
I have the honour to be with great respect Sir your Excellency’s most obedient and most humble Servant
Le Chevr. O’Gorman
his Excellency Doctor Franklin at Passy
 
Notation: Gorman. Le Chevr. O. Paris 4. Fevr. 1782.
